         Case 19-36313 Document 1693-2 Filed in TXSB on 04/20/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                             §
    In re:                                                   §              Chapter 11
                                                             §
    SOUTHERN FOODS GROUP, LLC, et al. 1                      §              Case No. 19-36313 (DRJ)
                                                             §
                     Debtors.                                §              (Jointly Administered)
                                                             §

                  ORDER GRANTING EMERGENCY MOTION
           OF FOOD LION LLC AND MARYLAND AND VIRGINIA MILK
      PRODUCERS COOPERATIVE ASSOCIATION, INC. FOR RELIEF FROM THE
      AUTOMATIC STAY TO ALLOW COMMENCEMENT OF ANTITRUST ACTION
                     [Relates to the Motion at Docket No. __]

             Upon the emergency motion for relief from the automatic stay (the “Motion”) 2 filed by

Food Lion LLC (“Food Lion”) and Maryland and Virginia Milk Producers Cooperative

Association, Inc. (“MDVA” and together with Food Lion, “Movants”); and it appearing that this

Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and it appearing that this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that this Court may enter a

final order consistent with Article III of the United States Constitution; and it appearing that venue


1
      The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
      Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods Company
      (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
      (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
      Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751);
      Dean Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390);
      Dean Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean
      Management, LLC (7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean
      Transportation, Inc. (8896); Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC
      (1600); DFC Energy Partners, LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS
      Limited Partner II (7167); Franklin Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice
      Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221);
      Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC (0130); Model Dairy, LLC (7981);
      Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream,
      LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc.
      (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing address is 2711 North
      Haskell Avenue, Suite 3400, Dallas, TX 75204.
2
      Capitalized terms used herein but not defined shall have the meanings ascribed to such terms in the Motion.
      Case 19-36313 Document 1693-2 Filed in TXSB on 04/20/20 Page 2 of 2




of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and it appearing that the granting the relief requested in the Motion in accordance with the terms

set forth herein is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and it appearing that notice of the Motion was appropriate under the circumstances and

no other notice need be provided; and upon consideration of the forgoing and all proceedings had

before the Court, and after due deliberation and sufficient cause appearing therefore:

IT IS HEREBY ORDERED THAT:

          1.   The automatic stay imposed by the filing of these proceedings under Section 362(a)

of the Bankruptcy Code is modified in part solely to allow Movants to commence an antitrust

action in the United States District Court to challenge the sale of the Debtors’ assets to Dairy

Farmers of America, Inc. The stay is further modified to allow all parties to such action to

prosecute all claims and defenses in such action, and to allow the District Court to hear all matters

related to such action, to enter any orders related to such action, and to enter final judgment in such

action.

          2.   Subject to paragraph (1), the automatic stay under Section 362 of the Bankruptcy

Code shall otherwise remain in full force and effect.

          3.   Notwithstanding the applicability of Bankruptcy Rule 4001(a)(3), this Order shall

be immediately effective and enforceable upon entry.

          4.   The Bankruptcy Court shall retain jurisdiction to resolve any disputes or

controversies arising from this Order.



Signed:
                                               David R. Jones
                                               United States Bankruptcy Judge
